Citation Nr: 1450084	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-15 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the overpayment of disability compensation benefits for former spouse Y.S, in the calculated amount of $450.00, was improper due to VA administrative error.

2.  Entitlement to waiver of the recovery of an overpayment of disability compensation benefits in the calculated amount of $450.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to January 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record. 

The Board notes that at the hearing the Veteran, through his representative, alleged clear and unmistakable error (CUE) in the August 2008 rating decision which failed to award entitlement to special monthly compensation at the housebound rate pursuant to 38 U.S.C. §  1114(s)(1) for total disability plus additional disabilities independently ratable at 60 percent or more.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over is and it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's divorce decree was finalized by the State of Oklahoma in June 2011. 

2.  The RO terminated spousal apportionment and removed the Veteran's spouse as a dependent effective July 1, 2011.

3.  Despite receiving timely notification from the Veteran regarding his divorce, VA did not stop making payments of disability compensation benefits until October 2011, resulting in the current overpayment of $450.00.

4.  The overpayment was solely the result of VA administrative error.


CONCLUSION OF LAW

Waiver of the recovery of an overpayment of disability compensation benefits in the amount of $450.00, is granted.  38 U.S.C.A. §§ 5112, 5302 (West 2005); 38 C.F.R. § 3.501(d)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a waiver of an overpayment in the amount of $450.00 created due to VA's untimely removal of his former spouse as a dependent subsequent to their divorce in June 2011.  On his behalf, in the January 2012 notice of disagreement, the Veteran's representative stated that the overpayment was created due to VA's processing time and contends that the Veteran took the proper steps to have his spouse removed as a dependent in a timely manner.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2014).  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) (2014).  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2014). 

In order for the Board to determine that the overpayment was properly created, it must be established that the appellant was not legally entitled to the benefits in question, or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant erroneously being paid benefits.  The Veteran essentially contends that he does not owe the debt because it was created due to sole administrative error.  When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award.  See 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App.  495, 499 (2000). 

In this case, the record includes a divorce decree which shows that the Veteran divorced from Y.S. on June 1, 2011.  This decree was submitted to and received by VA on June 15, 2011 in a highly timely manner. 

In a July 2011 letter, VA notified the Veteran that his divorce decree was received and proposed to remove Y.S. from his award on July 1, 2011.

In a September 2011 letter, the Veteran was informed that Y.S. was removed from his award on July 1, 2011, which resulted in an overpayment of benefits.  This letter formally reduced his disability benefits retroactively effective July 1, 2011.  

An October 2011 letter from the Debt Management Center notified the Veteran that an overpayment in the calculated amount of $450.00 was created and that his benefits would be withheld until the amount of the overpayment was recovered by VA.

A January 2012 letter from VA explained that a disability compensation benefits were paid from July 1, 2011 through October 1, 2011 which resulted in an overpayment in the amount of $450.00.  This was not caused by the Veteran, who very timely informed the VA of this issue.

In light of the Veteran's finical situation, and the finding above, recovery of an overpayment of disability compensation benefits in the amount of $450.00, is waived.  This finding renders moot the issue of whether the overpayment was improper.

ORDER

The overpayment of disability compensation benefits for former spouse Y.S, in the calculated amount of $450.00, was not improper.

Waiver of the recovery of an overpayment of disability compensation benefits in the amount of $450.00, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


